DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
Response to Amendment
In response to the office action from 10/28/2020, the applicant has submitted a request for continued examination, filed 1/27/2021, amending claims 1, 3-5, 8, 10-12, 15, 17-18, cancelling claims 2, 9, and 16, while arguing to traverse the prior art rejections. Since the amendments did indeed overcome prior art, therefore these arguments have been determined persuasive, and as a result claims 1, 3-8, 10-15, 17-20 are allowable over the prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
USING NOISE DATA BASED ON INPUT SIGNAL TO NOISE RATIO” so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney on file, Ms. Rebecca L. Rudolph on 4/5/2021.
Amend claims 10, 17 and the abstract as follows:

As Per Claim 10:

10.    (Currently Amended) The electronic device according to claim 8, wherein the signal-to-noise ratio distribution is obtained by:
acquiring noise decibels when obtaining the pieces of recorded sample audio by recording the sample reference audio in different in-vehicle scenarios;
obtaining a volume range of normally speaking by a sample user in different in-vehicle scenarios by performing a statistic; and

calculating the signal-to-noise ratio distribution according to the noise decibels and the volume range.

As Per Claim 17:

17.    (Currently Amended) The non-transitory computer readable storage medium according to claim 15, wherein the signal-to-noise ratio distribution is obtained by:
acquiring noise decibels when obtaining the pieces of recorded sample audio by recording  the sample reference audio in different in-vehicle scenarios;
obtaining a volume range of normally speaking by a sample user in different in-vehicle scenarios by performing a statistic; and
calculating the signal-to-noise ratio distribution according to the noise decibels and the volume range.

As Per Abstract:

The present disclosure discloses a method for processing a voice in interior environment of a vehicle, an electronic device and a storage medium. The method for each part or period of the recorded audio satisfying a target signal-to-noise ratio condition pertaining to that part is selected from the recorded audio, and the noise data is superimposed to the pure data to obtain a noisy voice. The noisy voice and the reference audio are inputted to an acoustic echo canceller (AEC) module as inputted data. The AEC module is configured to perform an echo cancellation operation on the inputted data to obtain training data having AEC residual noise.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 8 and 15 basically teach method, device and computer readable medium associated to echo cancellation in a vehicle environment. In so doing, initially a “reference audio” (e.g. “may be music” (spec. ¶ 0039)), and “records” it to “obtain a recorded audio”. Then it “acquire[s] a pure voice” (e.g. “wake-up voice” or command typically used in “waking up a playing device in [the] vehicle to play music” (spec. ¶ 0003)).

Following this, it “select [a] noise data satisfying a target signal-to-noise ratio condition” from the “recorded data”. This involves dynamically checking for “periods” 

The prior art of record Sereshki (US 2019/0096398), does also teach an “Acoustic Echo Canceller (AEC)” tailored to a “vehicle” “or” “car” (¶ 0040). According  to ¶ 0114 lines 3+: “let y[n] be near-end measured signal, which includes the near-end speech and/or noise v[n]” (reference signal acquired) “mixed with acoustic echo d[n]=h[n]*x[n]” (are superimposed into a noisy voice), “where h[n] is the impulse response of the system, x[n] is the far-end reference signal”. Then according to ¶ 0116: “Given the foregoing” (the mixed noisy voice and reference audio) “acoustic echo cancellation by AEC [is applied]”  (this will result in cancellation of the “acoustic echo d[n]” resulting in only “near-end speech” with “noise”).



Komeji et al. (US 2013/0231929) does teach in ¶ 0260 sentence 1: “noise is added to an input signal” (a noise being superimposed on an input selected from) “subway noises (SNR 20, SNR10 and SNR0)” (noises satisfying a target signal to noise ratio condition), because “SNR” is defined as “signal-noise ratio” (¶ 0072 line 5), and “SNR20”, “SNR10” and “SNR0” are defined in ¶ 0251 line 2 as “types of SNRs” shown in Fig. 19 which comprises of “car” “street” “subway” “train station” …etc , and the techniques here also are tailored to “echo” “suppress[ion]” for “speech recognition” (¶ 0005 lines 1-2). However these different “noises” are not taught to correspond to instantaneous ambient environment of the “input signal” to which they are added dynamically; e.g. to correspond to “subway noises” being detected instantaneously while the “input signal” is being detected.

UHLE et al. (US 2015/0003625) in ¶ 0035 teach: “generating a noise cancellation signal using an environmental audio signal as an input, wherein the environmental audio signal has noise signal portions, the noise signal portions resulting from recording environmental noise, determining a remaining noise estimate depending on the 

Although this discusses “noise portions” in a broad noise cancellation operation, but it is silent on doing the “noise cancellation” calculation above for each specific “portion” (interval or period).  Secondly although it teaches determining “noise-compensated signal” (noise data) “based on audio target” (signal) and “noise estimate” (noise), but it is silent on using any specific method in this task involving the signal and noise (e.g. signal to noise ratio).

Further search did not produce any reference teaching this phenomenon. Therefore claims 1, 8 and 15 became allowable. Claims 3-7 (dependent on claim 1), 10-14 (dependent on claim 8) and 17-20 (dependent on claim 15) further limit the scope of their allowed parent claims and are thus allowable under similar rationale.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
April 3rd 2021.